Little, J.
When on the trial of an issue formed by the answer of a garnishee and a traverse of the same by a plaintiff, who caused the summons to issue on an affidavit that the defendant was indebted to him on a judgment duly rendered, there was no evidence showing the rendition of such judgment, it was error for the trial court to render a judgment in favor of the plaintiff against the garnishee for an amount found to be due by the garnishee to the defendant. In the trial of such an issue It is indispensable to a judgment, against the garnishee that the plaintiff shall show that he has obtained a judgment against the defendant.

Judgment reversed.


A ll the Justices concurring, except Lumpkin, P. J., absent.